El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del Tribunal.
(Regla 50)
A pesar de que el recurso de epígrafe se sometió ante nuestra consideración para dilucidar una controversia sus-tantiva surgida en un pleito de expropiación forzosa, los pro-cesos judiciales previos a su presentación han puesto de ma-nifiesto un asunto procesal jurisdiccional sobre el cual este Tribunal no ha tenido la oportunidad de expresarse luego de la implantación de las nuevas Reglas de Procedimiento Civil de 2009. Esto es, ¿qué efecto tiene la presentación oportuna de una moción de reconsideración ante el Tribunal de Pri-mera Instancia sobre la jurisdicción de un foro apelativo que tiene bajo consideración un recurso de apelación o de certio-rari sobre el mismo asunto que le fuera sometido con ante-rioridad? Examinemos los hechos pertinentes.
I
El 10 de marzo de 2014, el Tribunal de Primera Instan-cia, Sala Superior de San Juan, dictó Resolución y Orden en el caso Núm. KEF-2011-0123, Municipio de Rincón v. Héctor Velázquez Muñiz, sobre Expropiación Forzosa. La notificación y el archivo en autos de la copia se realizaron el *99321 de marzo de 2014. Inconformes con la determinación, el 3 de abril de 2014, Gilberto Velázquez Sánchez, Héctor Ve-lázquez Muñiz y Jorge O. Cajigas Acevedo (peticionarios), junto a la sucesión de Rosa María Muñiz, acudieron al Tribunal de Apelaciones mediante un recurso de “certiorari” (KLCE201400435). Casi simultánea y oportunamente, el municipio de Rincón (Municipio o recurrido) presentó una Moción de reconsideración ante el Tribunal de Primera Instancia por estar igualmente en desacuerdo con la deci-sión de ese foro.(1) El 22 de abril de 2014, el foro primario declaró “no ha lugar” la solicitud de reconsideración.(2) Ocho días más tarde, es decir, el 30 de abril de 2014, el Tribunal de Apelaciones denegó la expedición del recurso de certiorari,(3) Las determinaciones anteriores, las cuales resultaron adversas para ambas partes, provocaron la pre-sentación de dos peticiones de certiorari: una, el 27 de mayo de 2014 por el Municipio ante el Tribunal de Apela-ciones (KLCE201400692) y la otra presentada ante nos el 5 de junio de 2014 por los peticionarios, la cual es objeto del presente escrito.
En desacuerdo con la revisión solicitada ante nos, el 17 de junio de 2014, el Municipio sometió una Moción de des-estimación al amparo de la R. 32(b)(1) del Reglamento del Tribunal Supremo. Argumentó que, dado que este había presentado oportunamente una moción de reconsideración ante el foro de instancia y, conforme a los efectos que este acto procesal conlleva, el recurso presentado ante nos por los peticionarios el 5 de junio de 2014 era prematuro. En consonancia con lo anterior, el Municipio solicitó que lo desestimáramos por falta de jurisdicción.
Por otro lado, y bajo un razonamiento opuesto al expre-sado por el Municipio sobre el asunto jurisdiccional arriba *994indicado, el 20 de agosto los peticionarios nos sometieron una moción en auxilio de jurisdicción. En esta solicitaron la paralización de los procedimientos en el caso pues, ha-biendo un segundo recurso de certiorari pendiente de reso-lución ante el Tribunal de Apelaciones (KLCE201400692), podría resultar en determinaciones incompatibles con las que en su día tomara este Foro sobre el mismo asunto en el recurso. Luego de analizar los planteamientos esgrimidos por ambas partes en sus respectivos escritos, el 28 de agosto de 2014 emitimos una Resolución en la que parali-zamos los procedimientos en el caso, con el fin de atender la controversia procesal jurisdiccional surgida. (4)
*995Tal y como hemos reiterado consistentemente, las cues-tiones relativas a la jurisdicción de un tribunal, por ser privilegiadas, deben resolverse con preferencia a cuales-quiera otras. Peerles Oil v. Hnos. Torres Pérez, 186 DPR 239 (2012); Constructora Estelar v. Aut. Edif. Púb., 183 DPR 1 (2011); S.L.G. Szendrey-Ramos v. F. Castillo, 169 DPR 873 (2007). Teniendo esto en mente, expedimos el auto de certiorari solicitado en virtud de la facultad que nos confiere la Regla 50 del Reglamento de este Tribunal,(5) para atender el asunto jurisdiccional suscitado, y confir-mamos la Resolución emitida por el Tribunal de Apelacio-nes el 30 de abril de 2014 por otros fundamentos. Veamos.
II
A. Moción de reconsideración
La moción de reconsideración fue establecida formal-mente en nuestra jurisdicción en 1937 al ser incorporada en el Código de Enjuiciamiento Civil de 1904 como un me-dio para que el tribunal sentenciador modificase o corri-giese sus determinaciones.(6) Lagares v. E.L.A., 144 DPR 601 (1997); H.A. Sánchez Martínez, La reconsideración de *996resoluciones u órdenes interlocutorias y de sentencias finales, 15 (Núm. 3) Rev. Jur. UIA 367, 370 (1981). Sin embargo, ya este Tribunal había reconocido su utilidad en Dávila v. Collazo, 50 DPR 494 (1936). En aquel entonces, expresamos:
El objeto principal de una moción de reconsideración es dar una oportunidad a la corte que dictó la sentencia o resolución cuya reconsideración se pide, para que pueda enmendar o co-rregir los errores en que hubiere incurrido al dictarla. Dávila v. Collazo, supra, pág. 503.
Sobre el particular y, aproximadamente sesenta años más tarde, reiteramos en Lagares v. E.L.A., supra, que el propósito primordial de la moción de reconsideración es permitirle al tribunal sentenciador rectificar cualquier error que haya cometido en sus determinaciones. Véase, además, Castro v. Sergio Estrada Auto Sales, Inc., 149 DPR 213 (1999). Es decir, la regla reconoce la “facultad inherente de nuestros Tribunales de corregir sus providencias”. J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. IV, pág. 1371.
A pesar de los cambios sufridos desde su incorporación en nuestro ordenamiento jurídico, la Regla 47 de Procedi-miento Civil ha tenido como norte que los jueces ejerzan su facultad, hoy conferida por la Ley de la Judicatura de 2003, de “[inspeccionar y corregir sus providencias y órde-nes con el fin de ajustarlas a la ley y la justicia”. 4 LPRA sec. 24o(h).(7)
De este modo, las anteriores Reglas de Procedimiento Civil que atendían lo atinente a la reconsideración, le con-cedían inicialmente un término de cinco días y, posterior-mente, un término de diez días al tribunal sentenciador *997para que reconsiderara sus determinaciones, una vez pre-sentada una solicitud a tales efectos. A partir de las Reglas de Procedimiento Civil de 1958 se dispuso que si transcu-rría ese término sin que el tribunal hubiese tomado alguna acción con relación a la moción de reconsideración, se en-tendía que había sido rechazada de plano y que el término para recurrir en alzada no había sido interrumpido.
Específicamente, la Regla 47 de Procedimiento Civil de 1958 disponía, en lo pertinente:
[...] El Tribunal, dentro de los 5 días de haberse presentado dicha moción, deberá rechazarla de plano o señalar vista para o[í]r a las partes. Si la rechazare de plano, el término para apelar se considerará como que nunca fue interrumpido. Si señalare vista para o[í]r a las partes, el término para apelar empezará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la resolución del Tribunal re-solviendo definitivamente la moción. Si el tribunal dejare de tomar alguna acción con relación a la moción de reconsidera-ción dentro de los 5 días de haber sido presentada, se enten-derá que la misma ha sido rechazada de plano. El Mundo, Inc. v. Tribunal Superior, 92 DPR 791, 794-795 (1965).
En El Mundo, Inc. v. Tribunal Superior, supra, interpre-tando esa regla, expresamos, no obstante, que aun cuando la moción hubiera sido declarada “sin lugar” en el término de cinco días o que se entendiera que había sido rechazada de plano por el tribunal no haber actuado en ese tiempo, el juez sentenciador no quedaba privado de su facultad para reconsiderar sus determinaciones si la moción planteaba una cuestión sustancial y meritoria, y en bien de la justicia debía señalar una vista para escuchar a las partes, siem-pre y cuando no hubiera sido privado de jurisdicción por haberse interpuesto un recurso de apelación o revisión, o por haber expirado el término para recurrir en alzada.
Posteriormente, la Regla 47 de Procedimiento Civil de 1979 aumentó el periodo en el que el tribunal debía aten-der la moción de reconsideración a diez días. Sin embargo, permanecieron inalteradas las demás disposiciones. Es de-cir, si el tribunal la rechazaba de plano se consideraba que *998el término para acudir en alzada no había sido interrumpido. En cambio, si el juez tomaba alguna deter-minación relacionada a la moción de reconsideración, es decir, la “consideraba”,(8) el término para recurrir en al-zada comenzaría a contar desde la fecha del archivo en autos de la copia de la notificación de la resolución, me-diante la cual se resolviera definitivamente la moción. Por otro lado, si el tribunal no actuaba en los diez días de haber sido presentada, se entendía que la moción de reconsidera-ción había sido rechazada de plano. Regla 47 de Procedi-miento Civil de 1979, 32 LPRAAp. III.
Aproximadamente cuatro décadas después de haber resuelto El Mundo, Inc. v. Tribunal Superior, supra, pero en esta ocasión interpretando las Reglas de Procedimiento Civil de 1979, reiteramos en Caro v. Cardona, 158 DPR 592 (2003), que el tribunal de instancia conservaría jurisdic-ción y, por lo tanto, se entendería que el término para re-currir en alzada había sido interrumpido, siempre que ese foro considerara la moción de reconsideración antes de que transcurriera el término para recurrir en alzada o antes de que una de las partes presentara un recurso ante el foro apelativo. Aunque en ese caso se trataba de un recurso de apelación, no se hizo distinción alguna en cuanto al recurso de certiorari. De hecho, al citar a El Mundo, Inc. v. Tribunal Superior, supra, se extendió esta interpretación al re-curso de certiorari textualmente.(9)
*999En otras palabras, dado que si la moción de reconside-ración era rechazada de plano, ya fuera mediante una ac-tuación afirmativa del foro sentenciador o por no haber actuado en el término provisto por la regla, no se interrum-pían los términos para recurrir en alzada, establecimos ju-risprudencialmente que el foro primario retenía jurisdic-ción para atender esa solicitud siempre y cuando no hubiese transcurrido el término para recurrir en alzada o no se hubiese presentado un recurso ante el foro apelativo intermedio.
En 2009, las Reglas de Procedimiento Civil fueron objeto de ciertas enmiendas, incluyendo cambios significativos en las mociones de reconsideración. En específico, luego de incorporados los cambios, la Regla 47 de Procedimiento Civil, 32 LPRAAp. V,(10) dispone:
La parte adversamente afectada por una orden o resolución del Tribunal de Primera Instancia podrá, dentro del término de cumplimiento estricto de quince (15) días desde la fecha de la notificación de la orden o resolución, presentar una moción de reconsideración de la orden o resolución.
La parte adversamente afectada por una sentencia del Tribunal de Primera Instancia podrá, dentro del término jurisdic-cional de quince (15) días desde la fecha de archivo en autos de copia de la notificación de la sentencia, presentar una moción de reconsideración de la sentencia.
La moción de reconsideración debe exponer con suficiente particularidad y especificidad los hechos y el derecho que la parte promovente estima que deben reconsiderarse y fundarse en cuestiones sustanciales relacionadas con las determinacio-nes de hechos pertinentes o conclusiones de derecho materiales.
La moción de reconsideración que no cumpla con las especi-ficidades de esta regla será declarada “sin lugar” y se enten-derá que no ha interrumpido el término para recurrir.

Una vez presentada la moción de reconsideración quedarán interrumpidos los términos para recurrir en alzada para todas las partes. Estos términos comenzarán a correr nuevamente desde la fecha en que se archiva en autos copia de la notifica-ción de la resolución resolviendo la moción de reconsideración.

*1000La moción de reconsideración se notificará a las demás par-tes en el pleito dentro de los quince (15) días establecidos por esta regla para presentarla ante el tribunal de manera simultánea. El término para notificar será de cumplimiento estricto. (Enfasis nuestro).
Uno de los cambios más significativos es el relativo al efecto de la presentación de una moción de reconsideración oportuna y que cumpla con los requisitos dispuestos en la regla. Sobre el particular, la regla provee expresamente que, una vez se presente una moción de reconsideración, los tér-minos para recurrir en alzada quedarán automáticamente suspendidos. J.A. Echevarría Vargas, Procedimiento Civil Puertorriqueño, Ira ed. rev., San Juan, [Ed. del autor], 2012, pág. 292. Es decir, a diferencia de la regla anterior en la que el término para recurrir en alzada se entendía interrumpido únicamente si el tribunal consideraba la moción, ahora la mera presentación paraliza automáticamente el término concedido en ley para acudir ante un tribunal de mayor je-rarquía y comenzará a transcurrir una vez resuelta defini-tivamente la solicitud de reconsideración.(11) Id. Véase, además, Morales y otros v. The Sheraton Corp., 191 DPR 1 (2014); Cuevas Segarra, op. cit., págs. 1366 y 1371.
Se deroga así, la obligación de examinar si el tribunal la declaró o no ha lugar de plano, bien por acción afirmativa o bien por inacción dentro de los diez (10) días de su presentación. Ya no es necesaria ulterior evaluación de la actuación del tribunal sen-tenciador a los efectos de considerar si la moción de reconside-ración paralizó o no el término, o cu[á]ndo se notificó, si la con-sideró o no. [...] Con esta Reforma se pretende imprimir certeza sobre cuándo el término para recurrir en apelación ha quedado interrumpido y promover de esta forma la economía procesal, al evitar que la parte perdidosa, ante la incertidumbre que existía de si se había interrumpido el término o no, presente un escrito de apelación que luego, ante las confusas divisiones interpreta-tivas, podría considerarse prematuro o tardío; dependiendo no sólo de la actuación del Tribunal de Primera Instancia, sino *1001cuándo, cómo y si fue o no oportunamente notificada antes de perder su jurisdicción. Cuevas Segarra, op. cit., pág. 1371.
Pero, ¿cómo armonizamos las enmiendas incorporadas a esta disposición procesal, en específico la que provee para la interrupción automática del término para recurrir en alzada, con los efectos que produce la presentación ante el Tribunal de Apelaciones de una apelación o la presentación y expedición de una petición de certiorari, según lo dis-puesto en la Regla 52.3 de Procedimiento Civil? Veamos.
B. Efectos de la Presentación de una Apelación o de un Recurso de “Certiorari”
La Regla 52.3 de Procedimiento Civil, 32 LPRA Ap. V, dispone, en su parte pertinente:
(a) Una vez presentado el escrito de apelación, se suspende-rán todos los procedimientos en los tribunales inferiores res-pecto a la sentencia o parte de ésta de la cual se apela, o las cuestiones comprendidas en ella, salvo orden en contrario, ex-pedida por iniciativa propia o a solicitud de parte por el tribunal de apelación; pero el Tribunal de Primera Instancia podrá proseguir el pleito en cuanto a cualquier cuestión involucrada en el mismo no comprendida en la apelación. Disponiéndose, que no se suspenderán los procedimientos en el Tribunal de Primera Instancia cuando la sentencia disponga la venta de bienes susceptibles de pérdida o deterioro, en cuyo caso el Tribunal de Primera Instancia podrá ordenar que dichos bienes sean vendidos y su importe depositado hasta tanto el tribunal de apelación dicte sentencia.
(b) La presentación de una solicitud de no suspenderá los procedimientos ante el tribunal recurrido, salvo orden en con-trario, expedida por iniciativa propia o a solicitud de parte por el tribunal de apelación. La expedición del auto de certiorari suspenderá los procedimientos en el tribunal recurrido, salvo que el Tribunal de Apelaciones disponga lo contrario.
Conforme lo anterior, con la mera presentación del escrito de apelación se suspenden automáticamente ante el tribunal de instancia todos los procedimientos que están relacionados con la sentencia o con aquella parte de *1002la cual se apela. (12) R. Hernández Colón, Práctica Jurídica de Puerto Rico: Derecho Procesal Civil, 5ta ed., San Juan, Ed. LexisNexis, 2010, pág. 473. Es decir, desde ese mo-mento el Tribunal de Primera Instancia pierde jurisdicción para atender cualquiera de los asuntos sobre los cuales se está apelando.(13) íd., pág. 474; Colón y otros v. Frito Lays, 186 DPR 135 (2012).(14) Sin embargo, es importante tener presente que el nombre no hace la cosa.(15) Por lo tanto, solo se atenderá como apelación, con los consecuentes efec-tos que produce su presentación, aquellos recursos en los cuales se recurra de una sentencia final dictada por el foro primario. Art. 4.006 de la Ley Núm. 201-2003 (4 LPRA see. 24y) (Ley de la Judicatura de 2003); Regla 52.2 de Proce-dimiento Civil, 32 LPRAAp. V. Para “ello es necesario exa-minar la determinación del foro de instancia para asegu-rarnos si ésta constituye una resolución revisable, mediante certiorari o si se trata de una sentencia, la cual es apelable”. Johnson & Johnson v. Mun. de San Juan, 172 DPR 840, 848 (2007). El contenido del escrito y la determi-*1003nación de la que se recurre, y no el título, será lo que de-terminará su naturaleza. Cuevas Segarra, op. cit., pág. 1526.
La presentación de una petición de certiorari no produce el mismo efecto en los procedimientos ante el foro recurrido. Por disposición de la propia regla, la mera presentación de un recurso de certiorari no suspende los procedimientos ante el Tribunal de Primera Instancia, salvo or-den en contrario emitida por el Tribunal de Apelaciones. Regla 52.3 de Procedimiento Civil; Regla 35(A)(1) del Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B; Hernández Colón, op. cit., pág. 478. A diferencia de lo que ocurre con las apelaciones, “el tribunal de mayor jerarquía tiene la facultad de expedir el auto de certiorari de manera discrecional. Es decir, descansa en la sana discreción del foro apelativo el expedir o no el auto solicitado”.(16) (Cita omitida). Cuevas Segarra, op. cit., págs. 1533-1534. Es por esa incertidumbre, de si finalmente se va a expedir o no el auto de certiorari solicitado, que se ha establecido que la mera presentación de ese recurso no paraliza los procedimientos ante instancia. Su lógica radica en que por tratarse de cuestiones interlocutorias, no siempre es necesario o conveniente detener los procedimientos en instancia, en especial cuando no están relacionados con el resto del proceso. Cuevas Segarra, op. cit., pág. 1546.
Ahora bien, una vez expedido el auto de certiorari se suspenderán los procedimientos ante el foro primario y este pierde jurisdicción sobre los asuntos objeto del recurso.(17) Así pues, se requiere una actuación afirmativa *1004del Tribunal de Apelaciones para que queden paralizados los procedimientos ante el tribunal recurrido, salvo orden en contrario. Véase, además, el inciso (A)(1) de la Regla 35 del Reglamento del Tribunal de Apelaciones, supra.
Una vez se paralizan los procedimientos en el foro de ins-tancia, éste pierde su jurisdicción para continuar atendiendo los asuntos relacionados a las controversias planteadas en el Tribunal de [Apelaciones]. Si el tribunal de instancia resol-viese o actuase sobre algún asunto paralizado, dicha actuación sería nula. Pérez, Ex parte v. Depto. de la Familia, 147 DPR 556, 570 (1999).
III
Luego de analizar la normativa vigente en nuestro ordenamiento jurídico, y en aras de armonizar las disposiciones de las reglas discutidas, es forzoso concluir que el efecto de la presentación de una moción de reconsideración sobre la jurisdicción del foro de instancia dependerá de si se ha presentado algún recurso ante el Tribunal de Apelaciones previamente y del tipo de recurso de que se trate.
No existe duda alguna de que una moción de reconside-ración interpuesta oportunamente y sometida antes de que se haya presentado algún recurso ante el tribunal apela-tivo intermedio, suspenderá los términos para recurrir en alzada y cualquier recurso apelativo que se presente previo a su resolución debe ser desestimado por prematuro.(18)
Es suficiente ahora la presentación de la moción y todo re-curso apelativo antes de su resolución ante el Tribunal Apela-tivo debe desestimarse por prematuro, ya que para que el Tribunal Apelativo pueda considerar el mismo, es necesario que la determinación del Tribunal de Primera Instancia sobre la moción de reconsideración sea notificada correctamente a to-das las partes como requisito insoslayable y sine qua non del debido proceso de ley. Cuevas Segarra, op. cit., pág. 1371.
*1005En otras palabras, es menester esperar a que el Tribunal de Primera Instancia disponga finalmente de la moción de reconsideración para recurrir al foro apelativo intermedio.
Bajo este nuevo esquema, [...] la parte perdidosa que haya presentado en tiempo una moción de reconsideración no puede apelar la sentencia mientras no se haya resuelto dicha moción, pues la sentencia no se convierte en definitiva o en final hasta que dicha petición haya sido denegada o resuelta de cualquier otra forma, pero de manera afirmativa. Cuevas Segarra, op. cií., pág. 1371.
Por otro lado, si antes de presentarse la moción de recon-sideración una de las partes acude en alzada, la jurisdicción del Tribunal de Primera Instancia para atender una moción de reconsideración que se presente luego dependerá de la naturaleza del recurso. A esos efectos, es menester exami-nar minuciosamente los dos principales recursos apelativos y los distintos escenarios que se pueden suscitar bajo cada uno de ellos.
En primer lugar, si una de las partes presenta un recurso de apelación antes de haberse presentado una moción de reconsideración ante el foro primario, por disposición expresa de la Regla 52.3 de Procedimiento Civil, se suspenderán en el Tribunal de Primera Instancia todos los procedimientos respecto a la sentencia o la parte de ella de la cual se apela. Esto tiene como resultado que el tribunal primario quedará privado de su facultad de acoger la moción y, por lo tanto, de reconsiderar su decisión.
Por el contrario, y tomando en cuenta que la mera presentación de una petición de certiorari no suspende los procedimientos ante el tribunal recurrido, en la eventualidad de la presentación de un recurso de esta naturaleza previo a una solicitud de reconsideración, el foro primario conservará jurisdicción para atender esta última, siempre y cuando el Tribunal de Apelaciones no haya expedido el auto de certiorari antes de presentarse la moción de reconsideración. Es decir, si en los quince días provistos en *1006la Regla 47 de Procedimiento Civil, supra, una de las partes presenta un recurso de certiorari ante el Tribunal de Apela-ciones y posteriormente se presenta, en término, una solici-tud de reconsideración ante el foro de instancia, sin que el auto de certiorari haya sido expedido, el tribunal primario conservará jurisdicción para acoger la moción de reconside-ración y la petición de certiorari deberá ser desestimada. En ese caso, es imprescindible que la parte que presente opor-tunamente la moción de reconsideración acuda ante el Tribunal de Apelaciones a la brevedad posible para ponerlo al tanto del acontecimiento y este pueda actuar en cuanto al recurso que le fuera presentado como corresponda, según lo aquí dispuesto. Sin embargo, por disposición de la Regla 52.3 de Procedimiento Civil, supra, si se somete la petición de certiorari ante el Tribunal de Apelaciones y este expide el auto antes de que se presente una moción de reconsidera-ción ante el foro primario, este último perderá jurisdicción desde ese momento y, por consiguiente, la facultad para atender la solicitud de reconsideración.
Con esta interpretación logramos armonizar el efecto in-terruptor automático que provee la nueva Regla 47 de Pro-cedimiento Civil, supra, con los efectos que produce la pre-sentación y la expedición de los recursos apelativos ante el Tribunal de Apelaciones, según reconocidos en la Regla 52.3 del mismo cuerpo legal. Siendo esto contrario, en parte, a lo resuelto bajo Caro v. Cardona, supra, en cuanto a que por la mera presentación de un recurso, ya fuera de apelación o de certiorari, el Tribunal de Primera Instancia perdía jurisdicción para considerar una moción de reconsi-deración que le fuera sometida, queda hoy modificado, a la luz de la diferencia legislada en la Regla 47 de Procedi-miento Civil de 2009 por el efecto de la presentación de una moción de reconsideración.
Por lo tanto, y en consonancia con lo provisto en las Reglas de Procedimiento Civil de 2009, aclaramos que a diferencia de lo que ocurre con la presentación de un re-*1007curso de apelación, con el cual quedan automáticamente suspendidos los procedimientos a nivel de instancia, la mera presentación de una petición de “certiorari” no priva de jurisdicción al foro primario para atender una moción de reconsideración que ha sido presentada oportunamente.
En cuanto a la situación particular presentada ante nos en el presente recurso, y de conformidad con nuestro orde-namiento y lo hoy expresado, resolvemos que la Moción de Reconsideración presentada ante el Tribunal de Primera Instancia por el Municipio el 7 de abril de 2014 paralizó automáticamente los términos para recurrir en alzada. Por consiguiente, el Tribunal de Apelaciones debió haber deses-timado el recurso KLCE201400435, iniciado por los peticio-narios, y no debió considerarlo y denegarlo en los méritos como hizo. Según expresado, el auto de certiorari en ese re-curso no había sido expedido por el Tribunal de Apelaciones al momento de la presentación en término de la moción de reconsideración ante el foro primario, por lo que este último conservaba jurisdicción para considerar la moción.(19)
IV
En virtud de la Regla 50 del Reglamento de este Tribunal, supra, y de los principios esbozados, atendidas las mo-ciones de las partes, expedimos el auto de certiorari solici-tado y confirmamos la Resolución emitida por el Tribunal de Apelaciones el 30 de abril de 2014, aunque por distintos *1008fundamentos. En consecuencia, dejamos sin efecto la para-lización ordenada y devolvemos el caso al Tribunal de Pri-mera Instancia para la continuación de los procedimientos.

Se dictará Sentencia de conformidad.

El Juez Asociado Señor Martínez Torres emitió las ex-presiones siguientes, a las cuales se unió el Juez Asociado Señor Rivera García:
Voto conforme con la Opinión Mayoritaria porque interpreta y aplica correctamente las Reglas de Procedimiento Civil, 32 LPRAAp. V. Surge claramente del esquema establecido por las Reglas 47 y 52.2(g)(h) de Procedimiento Civil, supra, que la mera presentación de una petición de certiorari ante el Tribunal de Apelaciones no priva de jurisdicción al Tribunal de Pri-mera Instancia para considerar una moción de reconsideración presentada oportunamente. Los efectos que pueda tener lo anterior no son producto de la Opinión que hoy emite el Tribunal; son consecuencia del texto de las Reglas 47 y 52.2(g) de Proce-dimiento Civil, supra. No podemos alterar las reglas debido a las inconveniencias que genera la norma legislada. Tampoco es deseable que el mismo asunto dentro del caso se considere a la vez en dos tribunales distintos. Eso es contrario a la economía procesal. Sin embargo, al intentar corregir los problemas de la anterior Regla 47 hemos creado otro, patente en los casos de certiorari interlocutorio como este. El problema que aborda el Tribunal y las opiniones disidentes se corrige eliminando la in-terrupción automática del término para recurrir por certiorari una vez se presenta una moción de reconsideración en el Tribunal de Primera Instancia. La Regla 47 debería diferenciar los efectos de la presentación de una moción de reconsideración al presentar un certiorari y al apelar. No obstante, no lo hicimos al enviar las reglas a la Asamblea Legislativa. Ahora, según el esquema constitucional, corresponde a la Rama Legislativa en-mendar las Reglas 47 y 52.2(g) de Procedimiento Civil, supra, para corregir la anomalía que señalan las opiniones disidentes y promover una solución justa, rápida y económica de los pro-cedimientos ante los tribunales.
La Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Estrella Martínez disintieron mediante sendas opiniones escritas.
*1009— O —

(1) La Moción de reconsideración se presentó cuatro días más tarde, es decir, el 7 de abril de 2014.


(2) Notificada y archivada en autos la copia el 24 de abril de 2014.


(3) La Resolución de ese foro fue notificada y archivada en autos la copia el 8 de mayo de 2014.


(4) Es menester mencionar que, posteriormente, el Municipio solicitó la recon-sideración de nuestra orden de paralización por entender que el asunto objeto del recurso se tornó académico. Ello por razón de que el Municipio obtuvo de la Junta de Planificación la consulta de transacción requerida por el foro primario como requisito indispensable para autorizar la expropiación en controversia. Paralelamente, el Mu-nicipio solicitó al Tribunal de Apelaciones la desestimación de su recurso de certio-rari (KLCE201400692) por la misma razón antes indicada. El foro apelativo inter-medio aceptó el planteamiento y lo desestimó mediante Sentencia emitida el 20 de agosto de 2014, notificada a las partes el 26 de agosto de 2014. En desacuerdo, los peticionarios solicitaron reconsideración de ese dictamen. Como resultado, tomamos conocimiento judicial de que el 8 de octubre de 2014 el Tribunal de Apelaciones paralizó los procedimientos en ese recurso, dejando en suspenso la moción de recon-sideración de los peticionarios, al ser informados de la paralización decretada por este Foro en el recurso de epígrafe.
No tiene razón el Municipio al argumentar que el presente recurso se ha tornado académico. Nos explicamos. Mediante la resolución y Orden aquí recurrida, emitida el 10 de marzo de 2014, el Tribunal de Primera Instancia dejó sin efecto una resolución anterior por medio de la cual se le hizo entrega material de la propiedad objeto de expropiación al Municipio, por este no haber cumplido adecuadamente con todos los requisitos procesales dispuestos en la Regla 58 de Procedimiento Civil, en la Ley de Municipios Autónomos, Ley Núm. 81-1991 y en el Boletín Administrativo Número OE-2004-04. Además, por medio de esa Resolución y Orden, se declaró “no ha lugar” la solicitud de desestimación instada por los peticionarios en la que alega-ban la falta de un fin público que diera lugar a la expropiación en cuestión. No conforme con que el foro de instancia hubiera dejado sin efecto la resolución me-diante la cual se le hacía entrega material de la propiedad, el Municipio presentó la Moción de Reconsideración de 7 de abril de 2014, arriba señalada. Por su parte y en desacuerdo con aquella parte de la Resolución y Orden que reconoció la existencia de un fin público, los peticionarios presentaron la petición de certiorari de 3 de abril de 2014 (KCLE201400435).
De la denegatoria de la Moción de reconsideración, el Municipio presentó una petición de certiorari ante el Tribunal de Apelaciones (KLCE201400692), impug-nando no solo que el foro de instancia hubiera dejado sin efecto la investidura de título, sino que se le solicitara como requisito para la expropiación la presentación de una consulta de ubicación, en lugar de una consulta de transacción o adquisición. Así las cosas, el 23 de mayo de 2014, la Junta de Planificación emitió una resolución *995mediante la cual autorizó la consulta de transacción sometida por el Municipio. A raíz de lo anterior, el 11 de agosto de 2014 el Municipio solicitó la desestimación del recurso presentado por ellos ante el foro apelativo intermedio (JKLCE201400692) por entender que este se había tomado académico. Evaluado y acogido tal planteamiento por parte de ese foro, el 20 de agosto de 2014 dictó Sentencia desestimando el recurso por academicidad. Es de los anteriores incidentes procesales y determinaciones que el Municipio acudió ante nos mediante Moción de Reconsideración argumentando que el recurso se había tomado académico. Sin embargo, de lo previamente indicado se desprende que aunque ambas partes recurrieron ante el Tribunal de Apelaciones de una misma determinación (es decir, la Resolución y Orden de 10 de marzo de 2014), lo hicieron de diferentes asuntos. Por lo tanto, y contrario a lo que argumenta el Municipio, el hecho de haber obtenido uno de los varios documentos exigidos por el foro primario para dar paso a la expropiación no torna académico el recurso de marras, por medio del cual los peticionarios impugnan el fin público que diera base a la expropiación en cuestión.


(5) 4 LPRAAp. XXI-B, R. 50.


(6) Véase la Ley Núm. 67 de 8 de mayo de 1937, la cual enmendó el Art. 292 del Código de Enjuiciamiento Civil, 32 LPRA ant. see. 1251.


(7) Anteriormente dicha facultad se encontraba contemplada en el inciso (8) del Art. 7 del Código de Enjuiciamiento Civil, 32 LPRA ant. see. 44, en el inciso (h) del Artículo 1 de la Ley Núm. 2 de 7 de marzo de 1983 (1983 Leyes de Puerto Rico 6), la cual enmendó la Ley de la Judicatura de Puerto Rico de 1952, y en el inciso (h) del Art. 2.002 de la Ley de la Judicatura de Puerto Rico de 1994, Plan de Reorganización Núm. l[a] de 28 de julio de 1994 (1994 Leyes de Puerto Rico 2804).


(8) Hemos establecido que el tribunal ha “considerado” la moción: cuando señala una vista para escuchar a las partes, le solicita a la parte adversa que exponga su posición por escrito, fundamenta la resolución mediante la cual declara “sin lugar” la moción o le remite la moción de reconsideración al juez que emitió la sentencia o resolución objeto de la reconsideración cuando este se encuentra enfermo o de vaca-ciones, entre otras. Castro v. Sergio Estrada Auto Sales, Inc., 149 DPR 213 (1999); Rodríguez Rivera v. Autoridad Carreteras, 110 DPR 184 (1980).


(9) En esa ocasión, citando a El Mundo, Inc. v. Tribunal Superior, 92 DPR 791 (1965), expresamos lo siguiente:
“PE]1 Tribunal no queda privado de su facultad para reconsiderar esa actuación suya [...] siempre que ya no se le haya [...] privado de jurisdicción por razón de haberse interpuesto contra la sentencia un recurso de apelación o de certiorari o no haya expi-rado el término para interponer dichos recursos”. (Enfasis en el original suprimido, énfasis suplido y escolio omitido). Caro v. Cardano, 158 DPR 592, 597 (2003).


(10) A menos que se indique lo contrario, toda referencia posterior a las Reglas de Procedimiento Civil se refiere a las de 2009.


(11) En consonancia, la Regla 52.2 de Procedimiento Civil ordena en sus incisos (e) y (g) la interrupción de los términos para recurrir en alzada ante la presentación oportuna de una moción de reconsideración. 32 LPRAAp. V.


(12) Para ello “[e]s necesario que el recurso haya sido debidamente interpuesto y perfeccionado conforme a derecho”. R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, 5ta ed., San Juan, Ed. LexisNexis, 2010, pág. 474.


(13) No obstante, el Tribunal de Apelaciones puede emitir una orden, ya sea motu proprio o a solicitud de parte, para que el recurso de apelación no paralice los procedimientos ante el foro apelado. Además, por disposición de la misma regla, la apelación no suspende automáticamente los efectos de una orden de injunction, mandamus, de hacer y desistir, de pago de alimentos, ni de custodia o relaciones filiales. Tampoco se suspenden los procedimientos si la sentencia dispone la venta de bienes susceptibles de pérdida o deterioro, en cuyo caso se podrá ordenar la venta de estos y que su importe sea depositado hasta tanto el recurso de apelación sea resuelto. Regla 52.3 de Procedimiento Civil, 32 LPRA Ap. V. Véanse, además: Hernández Colón, op. cit., pág. 474; J.A. Echevarría Vargas, Procedimiento Civil Puertorriqueño, Ira ed. rev., San Juan, [Ed. de autor], 2012, pág. 313.


(14) “De conformidad con la Regla 52.3(a) de Procedimiento Civil, la presenta-ción de un recurso de apelación de sentencia en un caso civil suspende los efectos de la sentencia apelada en cuanto a las cuestiones comprendidas en la apelación con el pleito; pero mantiene jurisdicción en cuanto a cualquier asunto no comprendido en la apelación. Cualquier cuestión no comprendida en la apelación puede continuar con-siderándose en el Tribunal de Primera Instancia.” (Enfasis nuestro). J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. IV, pág. 1547.


(15) Véanse, por ejemplo, a In re Cruz Aponte, 159 DPR 170, 187 esc. 7 (2003), y a Figueroa v. Del Rosario, 147 DPR 121, 127 (1998).


(16) La Regla 40 del Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B, señala los criterios que debe tomar en consideración el foro apelativo inter-medio al expedir un auto de certiorari. Véase, también, Colón y otros v. Frito Lays, 186 DPR 135 (2012).


(17) Al igual que como ocurre con la presentación del escrito de apelación, la expedición del auto de certiorari no suspende los efectos de una orden de injunction, de mandamus, de hacer o desistir, de pago de alimentos o de custodia o relaciones filiales, salvo orden en contrario del Tribunal de Apelaciones.


(18) En aras de que el término quede interrumpido automáticamente, además de oportuna, la moción de reconsideración debe cumplir con los requisitos de especifici-dad y particularidad expuestos en la Regla 47 de Procedimiento Civil. Morales y otros v. The Sheraton Corp., 191 DPR 1 (2014).


(19) La petición de certiorari en cuestión originalmente fue presentada en el término dispuesto para ello. No obstante, al momento de presentarse en término la moción de reconsideración ante el Tribunal de Primera Instancia sobre el mismo asunto objeto del recurso de certiorari presentado ante el foro apelativo intermedio, y dado a que a esa fecha el recurso de certiorari aún estaba pendiente de resolución y no había sido expedido por el Tribunal de Apelaciones (por lo que no había asumido jurisdicción sobre este), el foro debía abstenerse de considerar el recurso y desesti-marlo para permitirle al Tribunal de Primera Instancia disponer apropiadamente de la moción de reconsideración de conformidad con lo provisto en la Regla 47 de Pro-cedimiento Civil, supra. En otras palabras, según tales hechos, la intervención del Tribunal de Apelaciones con el recurso de certiorari presentado ante este, ya no era posible una vez presentada oportunamente la moción de reconsideración sobre el mismo asunto objeto del recurso anteel foro de instancia.